PER CURIAM
In this dissolution proceeding, on husband’s appeal, we affirm, and on wife’s cross-appeal, we modify in the following particulars: (1) Instead of “an award of spousal support for a period of five years at a monthly rate of $350.00,” wife is awarded $500.00 per month permanent spousal support. (2) To correct a mathematical error in the computation of the parties’ assets and liabilities, wife’s judgment lien of $42,745.04 shall be increased by $9,350.00 .to $52,095.04, which judgment will be payable in the four point manner specified in paragraph 8 of the existing decree. (3) Based on our de novo review of the record, and husband’s concession at oral argument, the decree is further modified to provide that one calf, as referred to in wife’s sixth assignment of error, shall be awarded to wife, and that wife shall be awarded reasonable attorney fees.
Affirmed on appeal; affirmed as modified on cross-appeal; and remanded for determination of attorney fees and entry of a modified judgment. Costs to wife.